DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 17/042,143 filed September 27, 2020.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a display substrate comprising at least a part of the signal line is made of a shape memory material, and the part is deformed to different degrees under different excitation conditions; the control unit is configured to detect deformation of the base and apply a corresponding excitation condition to the signal line according to the deformation of the substrate, so that the signal line is in deformation state adaptive to the deformation of the base, in combination with the other limitations of claim 1. Claims 2-11 are also allowed based on their dependency from claim 1.
Claim 12 is allowed because none of the prior art either alone or in combination discloses a display device comprising a display substrate wherein at least a part of the signal line is made of a shape memory material, and the part is deformed to different degrees under different excitation conditions; the control unit is configured to detect deformation of the base and apply a corresponding excitation condition to the signal line according to the deformation of the substrate, so that the signal line is in deformation state adaptive to the deformation of the base, in combination with the other limitations of claim 12. Claims 13-20 are also allowed based on their dependency from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahn (Pre-Grant Publication 2020/0211437)
Pedder (Pre-Grant Publication 2018/0081441)
Kim (Pre-Grant Publication 2017/0040306)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818